OPINION OF THE COURT
Memorandum.
The appeal should be dismissed.
Our review of the opinion of the Appellate Division reveals that its conclusion, contrary to that of County Court, was that defendant’s last two statements were the result of such “ ‘continuous interrogation’ that the Miranda warnings subsequently administered ‘were insufficient to protect his rights’ ” and that there was no such “ ‘definite, pronounced break in the interrogation that the defendant may be said to have returned, in effect, to the status of one who is not under the influence of questioning’ ”. (100 AD2d, at p 854.)
Whether there has been an attenuating break in an interrogation is, as are most other determinations made in suppression matters which require the drawing of inferences from the facts, a mixed question of law and fact (cf. People v Harrison, 57 NY2d 470, 477-478; People v Karabinas, 63 NY2d 871; People v Albro, 52 NY2d 619, 623). Because the determination of the Appellate Division in this case was not “on the law alone or upon the law *866and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90 [2] [a]), this appeal does not lie.
Appeal dismissed in a memorandum.